Gildersleeve, J.
(concurring). I concur in the conclusion reached by Mr. Justice MacLean, that the judgment be reversed. The testimony shows, with practically no contradiction, that one of the motors of the car, upon which plaintiff was a passenger, had become disabled; and, in consequence of the unusual load thus thrown .on the remaining motor, the latter was “ blowing out ” its fuses. The car was, therefore, run into defendant’s barn, and plaintiff requested to take another car, then waiting for him, to continue his journey to his place of destination. He preferred to remain on the original car, instead of taking the other car provided for him. Under these circumstances he has no cause of action against the company.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.